UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 Commission File Number: 0-21683 GraphOn Corporation (Exact name of registrant as specified in its charter) Delaware 13-3899021 (State of incorporation) (IRS Employer Identification No.) 1901 S. Bascom Avenue, Suite 660 Campbell, CA 95008 (Address of principal executive offices) Registrant’s telephone number: (800) 472-7466 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November 7, 2012, there were issued and outstanding 86,418,602 shares of the registrant’s common stock, par value $0.0001. GraphOn Corporation FORM 10-Q Table of Contents PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 2 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine-month Periods Ended September 30, 2012 and 2011 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine-month Periods Ended September 30, 2012 and 2011 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 Forward-Looking Information This report includes, in addition to historical information, "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995.This act provides a "safe harbor" for forward-looking statements to encourage companies to provide prospective information about themselves so long as they identify these statements as forward-looking and provide meaningful cautionary statements identifying important factors that could cause actual results to differ from the projected results.All statements other than statements of historical fact we make in this report are forward-looking statements.In particular, the statements regarding industry prospects and our future results of operations or financial position are forward-looking statements.Such statements are based on management's current expectations and are subject to a number of uncertainties and risks that could cause actual results to differ significantly from those described in the forward looking statements.Factors that may cause such a difference include the following: · the success of our new products depends on a number of factors including market acceptance and our ability to manage the risks associated with product introduction; · Local, regional, and national and international economic conditions and events, and the impact they may have on us and our customers; · our revenue could be adversely impacted if any of our significant customers reduces its order levels or fails to order during a reporting period; and · other factors, including, but not limited to, those set forth under Item 1A, “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2011, which was filed with the SEC on April 16, 2012, and in other documents we have filed with the SEC. Statements included in this report are based upon information known to us as of the date that this report is filed with the SEC, and we assume no obligation to update or alter our forward-looking statements made in this report, whether as a result of new information, future events or otherwise, except as otherwise required by applicable federal securities laws. Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements GraphOn Corporation Condensed Consolidated Balance Sheets (Unaudited) Assets September 30, 2012 December 31, 2011 Current Assets: Cash $ $ Restricted cash — Accounts receivable, net Prepaid expenses Total Current Assets Property and equipment, net Capitalized software development costs, net Other assets Total Assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Severance liability — Deferred rent — Total Current Liabilities Warrants liability Deferred revenue Severance liability — Deferred rent — Total Liabilities Commitments and contingencies Stockholders' Equity (Deficit): Common stock, $0.0001 par value, 195,000,000 shares authorized, 86,418,602 and 81,886,926 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to unaudited condensed consolidated financial statements 2 Table of Contents GraphOn Corporation Condensed Consolidated Statements of Operations Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ Costs of revenue Gross profit Operating expenses: Selling and marketing General and administrative Research and development Total operating expenses Loss from operations ) Other expense - change in fair value of warrants liability ) Other income, net — Loss from continuing operations before provision for income tax ) Provision for income tax Loss from continuing operations ) Loss from discontinued operations, net of taxes ) — ) ) Net loss $ ) $ ) $ ) $ ) Loss per share: Continuing operations – basic and diluted $ ) $ ) $ ) $ ) Discontinued operations – basic and diluted ) — ) — Loss per share – basic and diluted $ ) $ ) $ ) $ ) Average weighted common shares outstanding – basic and diluted See accompanying notes to unaudited condensed consolidated financial statements 3 Table of Contents GraphOn Corporation Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, (Unaudited) (Unaudited) Cash Flows Provided By (Used In) Operating Activities: Net Loss $ ) $ ) Loss from discontinued operations Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation expense Change in fair value of derivative instruments - warrants Accretion of warrants liability for consulting services — Revenue deferred to future periods Recognition of deferred revenue ) ) Changes in severance liability — Changes in deferred rent — Changes to allowance for doubtful accounts ) Loss on disposal of fixed assets — Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses ) Accounts payable and accrued expenses Other long term assets ) Net Cash Used In Continuing Operations ) ) Net Cash Used in Discontinued Operations ) ) Net Cash Used in Operating Activities ) ) Cash Flows Used In Investing Activities: Capital expenditures ) ) Capitalized software development costs — ) Net Cash Used In Investing Activities from Continuing Operations ) ) Net Cash Used In Investing Activities from Discontinued Operations — — Net Cash Used In Investing Activities ) ) Cash Flows Provided By Financing Activities: Proceeds from private placement of common stock and warrants, net of issuance costs — Increase in payables related to restricted cash — Proceeds from restricted cash transaction ) — Proceeds from exercise of employee stock options — Net Cash Provided By Financing Activities from Continuing Operations Net Cash Provided By Financing Activities from Discontinued Operations — — Net Cash Provided By Financing Activities Net Increase (Decrease) in Cash ) Cash - Beginning of Period Cash - End of Period $ $ See accompanying notes to unaudited condensed consolidated financial statements 4 Table of Contents GraphOn Corporation Notes to Unaudited Condensed Consolidated Financial Statements 1. Basis of Presentation The unaudited condensed consolidated financial statements include the accounts of GraphOn Corporation and its subsidiaries (collectively, “we”, “us” or “our”); significant intercompany accounts and transactions are eliminated upon consolidation. The unaudited condensed consolidated financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) applicable to interim financial information and the rules and regulations promulgated by the Securities and Exchange Commission (the “SEC”).Accordingly, such unaudited condensed consolidated financial statements do not include all information and footnote disclosures required in annual financial statements. The unaudited condensed consolidated financial statements included herein reflect all adjustments, which include only normal, recurring adjustments, that are, in our opinion, necessary to state fairly the results for the periods presented. This Quarterly Report on Form 10-Q should be read in conjunction with our audited consolidated financial statements contained in our Annual Report on Form 10-K for the year ended December 31, 2011, which was filed with the SEC on April 16, 2012 (“2011 10-K Report”). The interim results presented herein are not necessarily indicative of the results of operations that may be expected for the full fiscal year ending December 31, 2012 or any future period. During September 2012, we reached settlement and licensing agreements that effectively ended all of our then on-going intellectual property litigation.Having been approached by the respective counter-parties to each of our lawsuits, and in consultation with our board of directors, we determined that it was in our best long-term strategic interests to settle each lawsuit in order to move forward and shift our focus to our software products, including our new product initiatives.As a result of such determination, we paid $311,000 in aggregate settlement fees during the three-month period ended September 30, 2012.We do not intend to pursue intellectual property litigation as an integral part of our strategy to fund our future operations.Accordingly for all periods presented the results of operations and cash flows related to our former intellectual property segment has been segregated and reported as “Discontinued Operations”.See Notes 12 and 17 to our Notes to Unaudited Condensed Consolidated Financial Statements. 2. Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. These estimates include: the amount of stock-based compensation expense; the allowance for doubtful accounts; the estimated lives, valuation, and amortization of intangible assets (including capitalized software); depreciation of long-lived assets; valuation of warrants; and accruals for liabilities. While we believe that such estimates are fair, actual results could differ materially from those estimates. Revenue Recognition We market and license our products indirectly through channel distributors, independent software vendors (“ISVs”), value-added resellers (“VARs”) (collectively, “resellers”) and directly to corporate enterprises, governmental and educational institutions and others.Our product licenses are generally perpetual.We also separately sell intellectual property licenses, maintenance contracts, which are comprised of license updates and customer service access, as well as other products and services. Software license revenues are recognized when: · Persuasive evidence of an arrangement exists, (i.e., when we sign a non-cancelable license agreement wherein the customer acknowledges an unconditional obligation to pay, or upon receipt of the customer’s purchase order), and · Delivery has occurred or services have been rendered and there are no uncertainties surrounding product acceptance (i.e., when title and risk of loss have been transferred to the customer, which generally occurs when the media containing the licensed program(s) is provided to a common carrier or, in the case of electronic delivery, when the customer is given access to the licensed program(s)), and · The price to the customer is fixed or determinable, as typically evidenced in a signed non-cancelable contract, or a customer’s purchase order, and · Collectability is probable.If collectability is not considered probable, revenue is recognized when the fee is collected. 5 Table of Contents Revenue recognized on software arrangements involving multiple deliverables is allocated to each deliverable based on vendor-specific objective evidence (“VSOE”) or third party evidence of the fair values of each deliverable; such deliverables include licenses for software products, maintenance, private labeling fees, and customer training.We limit our assessment of VSOE for each deliverable to either the price charged when the same deliverable is sold separately or the price established by management having the relevant authority to do so, for a deliverable not yet sold separately. If sufficient VSOE of the fair value does not exist so as to permit the allocation of revenue to the various elements of the arrangement, all revenue from the arrangement is deferred until such evidence exists or until all elements are delivered. If VSOE of the fair value does not exist, and the only undelivered element is maintenance, then we recognize revenue on a ratable basis. If VSOE of the fair value of all undelivered elements exists but does not exist for one or more delivered elements, then revenue is recognized using the residual method.Under the residual method, the fair value of the undelivered elements is deferred and the remaining portion of the arrangement fee is recognized as revenue. Certain resellers (“stocking resellers”) purchase product licenses that they hold in inventory until they are resold to the ultimate end user (an “inventory stocking order”). At the time that a stocking reseller places an inventory stocking order, no product licenses are shipped by us to the stocking reseller; rather, the stocking reseller’s inventory is credited with the number of licenses purchased and the stocking reseller can resell (issue) any number of licenses from their inventory at any time. Upon receipt of an order to issue a license(s) from a stocking reseller’s inventory (a “draw down order”), we will ship the license(s) in accordance with the draw down order’s instructions. We defer recognition of revenue from inventory stocking orders until the underlying licenses are sold and shipped to the end user, as evidenced by the receipt and fulfillment of the stocking reseller’s draw down order, assuming all other revenue recognition criteria have been met. There are no rights of return granted to resellers or other purchasers of our software products. Revenue from maintenance contracts is recognized ratably over the related contract period, which generally ranges from one to five years. Intellectual property license agreements provide for the payment of a fully paid licensing fee in consideration for the grant of a one-time, non-exclusive license to manufacture and/or sell products covered by patented technologies we own. Generally, the execution of these license agreements also provides for the release of the licensee from certain past and future claims, and the dismissal of any pending litigation between us and the licensee. Pursuant to the terms of these license agreements, we have no further obligation with respect to the grant of the license, including no express or implied obligation to maintain or upgrade the patented technologies, or provide future support or services to the licensee. As such, the earnings process is complete upon the execution of the license agreement, and revenue is recognized upon execution of the agreement, and the determination that collectability is probable. All of our software and intellectual property licenses are denominated in U.S. dollars. Deferred Rent The lease for our office in Campbell, California, contains free rent and predetermined fixed escalations in our minimum rent payments. We recognize rent expense related to this lease on a straight-line basis over the term of the lease. We record any difference between the straight-line rent amounts and amounts payable under the lease as part of deferred rent in current or long-term liabilities, as appropriate. Incentives that we received upon entering into the lease agreement are recognized on a straight-line basis as a reduction to rent over the term of the lease. We record the unamortized portion of these incentives as a part of deferred rent in current or long-term liabilities, as appropriate. Postemployment Benefits (Severance Liability) Nonretirement postemployment benefits, including salary continuation, supplemental unemployment benefits, severance benefits, disability-related benefits and continuation of benefits such as health care benefits, are recognized as a liability and a loss when it is probable that the employee(s) will be entitled to such benefits and the amount can be reasonably estimated. The cost of termination benefits recognized as a liability and an expense includes the amount of any lump-sum payments and the present value of any expected future payments. During the three and nine-month periods ended September 30, 2012, we recorded $0 and $721,800 of severance expense, respectively, including stock compensation expense, of which an aggregate of $336,800 is reflected as a severance liability, at September 30, 2012. Such liability was recorded as a result of a separation agreement and a release with Robert Dilworth in connection with Mr. Dilworth’s resignation as our Chief Executive Officer and as a member of our board of directors. No such liability was recorded during either of the three or nine-month periods ended September 30, 2011. 6 Table of Contents Software Development Costs We capitalize software development costs incurred from the time technological feasibility of the software is established until the software is available for general release, in accordance with GAAP. Such capitalized costs are subsequently amortized as costs of revenue over the shorter of three years or the remaining estimated useful life of the product. Research and development costs and other computer software maintenance costs related to the software development are expensed as incurred. Long-Lived Assets Long-lived assets are assessed for possible impairment whenever events or changes in circumstances indicate that the carrying amounts may not be recoverable, whenever we have committed to a plan to dispose of the assets or, at a minimum, annually. Typically, for long-lived assets to be held and used, measurement of an impairment loss is based on the fair value of such assets, with fair value being determined based on appraisals, current market value, comparable sales value, and discounted future cash flows, among other variables, as appropriate. Assets to be held and used (which assets are affected by an impairment loss) are depreciated or amortized at their new carrying amount over their remaining estimated life; assets to be sold or otherwise disposed of are not subject to further depreciation or amortization. No such impairment charge was recorded during either of the three or nine-month periods ended September 30, 2012 or 2011. Allowance for Doubtful Accounts We maintain an allowance for doubtful accounts that reflects our best estimate of potentially uncollectible trade receivables. The allowance is based on assessments of the collectability of specific customer accounts and the general aging and size of the accounts receivable.We regularly review the adequacy of our allowance for doubtful accounts by considering such factors as historical experience, credit worthiness, and current economic conditions that may affect a customer’s ability to pay. We specifically reserve for those accounts deemed uncollectible. We also establish, and adjust, a general allowance for doubtful accounts based on our review of the aging and size of our accounts receivable.The following table sets forth the details of the Allowance for Doubtful Accounts for the three and nine-month periods ended September 30, 2012 and 2011: Beginning Balance Charge Offs Recoveries Provision Ending Balance Three Months Ended September 30, $ $
